 



EXHIBIT 10.2

February 7, 2005

Richard F. Cummings
c/o Emmis Communications Corporation
3500 W. Olive Avenue, Suite 1450
Burbank, California 91505

     Re: Amendment to Employment Agreement

Dear Rick:

     This letter shall confirm our agreement to amend your employment agreement
with Emmis Operating Company dated March 1, 2002 (the “Agreement”), upon the
terms and subject to the conditions set forth in this letter (the “Amendment”).

     Except as otherwise provided below, this Amendment is effective upon
execution by you. Any capitalized words or phrases used and not defined in this
Amendment shall have the meanings ascribed to them in the Agreement. This shall
confirm that the parties have agreed as follows:

1. The Term of the Agreement has been extended through February 29, 2008. After
February 28, 2005, “Contract Year” shall mean the twelve (12) month period
commencing on March 1, 2005 and on each anniversary thereof during the Term.

2. The Base Salary shall be increased to Four Hundred Ninety Five Thousand
Dollars ($495,000) each Contract Year during the Term, commencing with the
Contract Year beginning March 1, 2005 (“FYE 06”).

3. After payment of any Contract Year Bonus earned for the period ending
February 28, 2005, Section 6.2 shall be modified to reflect the following:
Commencing with FYE 06, the target amount of the Contract Year Bonus shall be
increased to Three Hundred Forty One Thousand Five Hundred Dollars ($341,500)
each Contract Year, Exhibit B to the Agreement shall be deleted and shall be of
no further force and effect, and the third and fourth sentences of Section 6.2
shall be deleted and replaced with the following language:

     “Employer may pay all or a portion of any Contract Year Bonus in Shares in
the same manner utilized for other senior management level employees.”

Unless subsequently changed by the Compensation Committee, the performance goals
for FYE 06 shall be:

 



--------------------------------------------------------------------------------



 



              Target Bonus   Performance Goal
1.
  $ 239,050     Domestic Radio Station Operating Income Target
2.
  $ 102,450     Individual Performance (Discretionary)

Domestic Radio Station Operating Income or any other applicable performance
targets or goals shall be defined and determined by the Compensation Committee
each Contract Year. The Compensation Committee reserves the right to amend the
performance goals to the extent it deems appropriate in order to take into
account any material acquisition, disposition, reorganization, recapitalization
or other material transaction involving Employer or its properties. Executive
shall earn a certain percentage of each Contract Year Bonus in accordance with
the applicable bonus scale adopted by the Employer for the subject Contract
Year.

4. Section 6.3 shall be deleted in its entirety and replaced with the following
language:

     “6.3 Equity Incentive Compensation. Each Contract Year during the Term,
beginning with FYE 06, at such time as Employer generally awards equity
incentive compensation to members of Employer’s senior management team,
Executive shall receive Nine Thousand (9,000) Shares (as defined below) and an
option (“Option”) to acquire Thirty Thousand (30,000) Shares. As used herein,
“Shares” shall mean shares of Class A Common Stock of Emmis Communications
Corporation. The grants of Options and Shares shall be pursuant to the terms and
subject to the conditions of the applicable Equity Incentive Plan of Employer,
the Option agreement evidencing the Option grant and the restricted stock
agreement evidencing the grant of Shares. In the event of any change in the
outstanding Shares by reason of any reorganization, recapitalization,
reclassification, merger, stock split, reverse stock split, stock dividend,
asset spinoff, share combination, consolidation, or similar event, including
without limitation a Separation Event, the number and class of all Shares
awarded pursuant to this Agreement or covered by an Option granted pursuant to
this Agreement (and any applicable Option exercise price) shall be adjusted by
the Compensation Committee in its sole discretion and in accordance with the
terms of the applicable Equity Incentive Plan of Employer, the Option agreement
evidencing the grant of the Option and the restricted stock agreement evidencing
the grant of Shares. The determination of the Compensation Committee shall be
conclusive and binding.”

5. Effective March 1, 2005, Sections 6.4 and 15.9 shall be deleted and shall be
of no further force and effect.

6. After the delivery of any Completion Shares earned for the period ending
February 28, 2005 pursuant to Section 6.5, Section 6.5 shall be deleted in its
entirety and replaced with the following language:

     “6.5 Completion Bonus. On or about February 29, 2008, Executive shall
receive Fifty Thousand (50,000) Shares (the “Completion Shares”); provided, that
(i) this Agreement is in effect on February 29, 2008 and has not been terminated
for any

2



--------------------------------------------------------------------------------



 



reason (other than a breach of this Agreement by Employer); and (ii) Executive
has fully performed all of Executive’s duties and obligations under this
Agreement throughout the Term and is not in breach of any of the material terms
and conditions of this Agreement. The Completion Shares shall be freely
transferable when delivered to Executive subject to Employer’s securities
trading policy and applicable federal and state law. Employer shall have the
right, in its sole and absolute discretion, to pay to Executive the value of the
Completion Shares (in the same manner applied to other senior management level
employees) in cash in lieu of granting Executive the Completion Shares.”

7. In the third sentence of Section 11.5, the following language shall be
deleted and shall be of no further force and effect:

     “or the transaction or transactions described in the definition of Change
of Control in Exhibit A”

8. In Section 14, Gary Kaseff’s address has been changed to 3500 W. Olive
Avenue, Suite 1450, Burbank, California 91505.

All of the terms and conditions set forth in the Agreement shall remain
unchanged and in full force and effect unless specifically modified in this
Amendment. All references to the Term or its expiration or termination shall be
adjusted to properly reflect the language set forth above. This Amendment shall
be incorporated by reference into the Agreement and made a part thereof. In the
event of any conflict between any provision of this Amendment and any provision
of the Agreement, this Amendment shall govern and control.

Please sign below where indicated to signify your acceptance of the terms and
conditions set forth in this Amendment. Should you have any questions about this
Amendment, please let me know. I look forward to much continued success
together.

Sincerely,

     
/s/ Jeffrey H. Smulyan
   
 
   
Jeffrey H. Smulyan
   
Chairman and Chief Executive
   
Officer, Emmis Operating Company
   

ACCEPTED AND AGREED:

     
/S/ Richard F. Cummings
   
 
   
Richard F. Cummings
   

3